Citation Nr: 1228448	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for frostbite of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel
INTRODUCTION


The Veteran served on active duty from October 1952 to August 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Muskogee, Oklahoma.

In March 2011, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  The Veteran previously testified regarding the issue on appeal at a personal hearing conducted by the RO in December 2009.

With regard to the Veteran's claim for service connection for bilateral hearing loss, in May 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

With regard to the Veteran's claim for service connection for frostbite of the lower extremities, in May 2011, the Board denied the Veteran's claim.  The Veteran appealed this issue to the Court of Appeals for Veterans Claims (Court), and both parties filed a February 2012 joint motion for remand.  A February 2012 Court order granted the parties' motion and remanded that portion of the Board's May 2011 decision that denied entitlement to service connection for frostbite of the lower extremities for further review consistent with the parties' motion.

With regard to that portion of the Board's May 2011 decision that denied entitlement to service connection for tinnitus, the parties noted in their February 2012 joint motion that the issue was not appealed by the Veteran to the Court and should not be disturbed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issue of entitlement to service connection frostbite of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service; no hearing loss is shown within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5102, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309(a), 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

The July 2009 notice also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The National Personnel Records Center (NPRC) responded to the RO's request for service treatment records for the Veteran, stating that the Veteran's service treatment records were "fire-related," meaning that those records cannot be located, presumably because of the 1973 fire at NPRC.  The RO made a formal finding that the Veteran's service treatment records could not be located, and so notified the Veteran.  The Veteran asked a United States Senator to assist him in the search for records.  No additional records were located.  The Veteran has asked VA to proceed with his claim, even though service treatment records have not been located.  

Private medical records and VA medical records are all in the claims file.  The Veteran has not identified any outstanding records relevant to his claims.  

In that regard, the Board notes that, pursuant to the Board's May 2011 remand directive, the RO sent a May 2011 request to the Veteran for him to identify any outstanding private treatment records relating to his claim, and to that end, for him to complete Forms 21-4142 (authorization and consent).  The Veteran did not respond.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Board's May 2011 remand directive, the Veteran was provided with a June 2011 VA audiological examination relating to his claim.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, provided the requested opinion, and provided adequate reasoning for her conclusions.  In light of the above, the Board finds that the record contains sufficient evidence to make a decision with regard to the claim, and that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2011).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.

The Veteran served on active duty in the Army from October 1952 to August 1954, including foreign service in Korea during the Korean War.  He testified that although he served in Korea as a mail clerk (his personnel records are fire-related), he has bilateral hearing loss as a result of exposure to loud noise from artillery and gunfire near his camp, which he testified was close to Camp Panmunjom (in the DMZ).  He testified that it could be heard from their tents and apparently when he was on guard duty.  

At the outset, the Board notes that although the Veteran served in Korea during the Korean War, he has never asserted that he has ever engaged in combat with the enemy and, therefore, the 38 U.S.C.A. § 1154(b) combat presumption is not for application.

The Veteran's service treatment records reflect no complaints of hearing difficulties or exposure to loud noise.  The Veteran's August 1952 pre-induction examination report reflects that the Veteran's hearing was measured as normal in both ears at 15/15 feet using a whispered and spoken voice.  His August 1954 separation examination report reflects that the Veteran's hearing was measured as normal in both ears at 15/15 feet using a whispered voice.

The Board acknowledges VA treatment records in the claims file dated through May 2011, which do not reflect any complaints of hearing problems.

As noted above, the Veteran's claim was remanded in May 2011 so that he could be provided with a VA examination relating to his claim.  The Veteran was subsequently provided with a VA examination in June 2011.  The examiner's report reflects the Veteran's reported history of working as a typist and mail clerk in Korea for a little over a year.  He reported that he was in the combat zone, although he did not engage in any direct combat, and that he could hear explosions.  The Veteran denied any post-service occupational noise exposure, although he admitted some recreational noise exposure limited to hunting and mowing his lawn.  The Veteran reported that he currently had difficulty hearing his wife speak and hearing the television.  Audiological testing was performed, and pure tone air conduction thresholds were recorded as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
50
50
65
80
80
69
LEFT
45
45
70
75
80
74

Speech recognition ability was measured as 84 percent in the right ear and 76 percent in the left ear.  See 38 C.F.R. § 3.385.  

The examiner recorded a diagnosis of bilateral moderate to profound sensorineural hearing loss.  The examiner opined that it is less likely than not that the Veteran's hearing loss was caused or aggravated by service.  The examiner reasoned that the Veteran's entrance and separation examinations showed no hearing problems and normal whispered voice tests, there was no record in any of the Veteran's VA treatment records in the claims file dating back to 1999 of any complaint of hearing difficulties, and that his pure tone testing on examination did not show the typical noise notch at 4000 hertz for either ear.  

The examiner further reasoned that research has shown that acoustic trauma/hazardous noise exposure has an immediate effect on hearing and does not have a delayed onset nor is it cumulative.  Citing Paparella and Shumrick, Otolaryngology, Volume II 1639 (W.B. Sanders Co., 3d. ed. 1991); Larry E. Humes et. al., Noise and Military Service:  Implications for Hearing Loss and Tinnitus, Institute of Medicine (2005).

The Board acknowledges that because the Veteran's pure tone thresholds exceeded 40 decibels at 500 to 4000 Hertz bilaterally on examination in June 2011, he clearly has a current hearing loss disability as defined in 38 C.F.R. § 3.385.

The Board finds the above opinion of the June 2011 VA examiner to be the most probative evidence of record with regard to whether the Veteran's bilateral hearing loss disability is related to service.  In rendering his opinion, the VA audiologist took into account his own examination and interview of the Veteran, a review of the entire claims file, the Veteran's reports of noise exposure in service, and his description of post-service noise exposure.  The Board notes that there is no competent evidence of record that contradicts the opinion of the June 2011 VA examiner, as there is no other opinion as to the etiology of the Veteran's hearing loss other than the lay assertions of the Veteran.

The Board acknowledges that the Veteran is competent to report hearing loud noise from artillery and gunfire in service and to report symptoms capable of lay observation, such as experiencing decreased hearing sensitivity.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, this is not a case in which he has reported the onset of hearing problems during service or continuity of symptomatology since service, and, as a lay person, he is not otherwise competent to etiologically link his bilateral hearing loss disability to service in the absence of an observable event or chronicity of symptoms.  See id.  

The Board also acknowledges that the Veteran testified at the Board hearing that his wife told him that she noticed that he was hard of hearing before they got married (in 1971, see claim).  The Board has taken the Veteran's testimony regarding the lay conclusion of the Veteran's wife into consideration.  Even if the Veteran's wife testified as to her conclusion in person, her testimony that hearing loss was present in 1971 would not establish that the Veteran had hearing loss soon after service, since the Veteran separated from service in 1954.  

The Board adds that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service that resulted in a chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, and 1332-1333 (Fed. Cir. 2000).  In this case, the Veteran has provided no evidence that he sought medical evaluation for complaints of hearing loss before he filed his claim for benefits in 2009, over 50 years post service.  The earliest date for which the Veteran has provided any evidence of possible hearing loss is in 1971, when, as noted above, more than 15 years had elapsed after the Veteran's service separation.  This gap between the Veteran's service and evidence of onset of symptoms tends to weigh against the Veteran's claim.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran claims that he has residuals of frostbite of the lower extremities as a result of his service in Korea.  As noted in the introduction above, a May 2011 Board decision denied the Veterans claim, which denial was vacated and remanded by a February 2012 Court order for further review consistent with the parties' February 2012 joint motion.  The parties' February 2012 joint motion for remand reflects that the parties agreed that a VA examination was required, citing the Veteran's lay statements, a March 2009 VA treatment record reflecting the Veteran's complaints of foot problems since he experienced frostbite in Korea and certain objective findings, and a June 2009 nerve conduction study report reflecting an interpretation that "pure small-fiber polyneuropathy cannot be excluded by the study."

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain copies of all of the Veteran's recent VA treatment records dated from May 2011 to present and associate them with the electronic (Virtual VA) or paper claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of any residuals of frostbite of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current residuals of frostbite of the lower extremities identified on examination are related to service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any residuals of frostbite of the lower extremities identified on examination are not found to be related to service, please explain the rationale for such opinion.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


